A rehearing of this cause is denied, but it is necessary to modify the order of the Department remanding the cause with directions in relation to the amendment of the judgment as entered by the clerk.
The facts stated in the Department opinion show that the clerk neglected to enter the judgment for nearly two years after its rendition, and then included interest from the filing of the complaint till the date of entry (less about fifteen dollars, which we suppose was owing to a mistake in the calculation). The result of this action on the part of the clerk is to charge the defendant with compound interest on the amount due when he was liable for simple interest only. This may be shown by the following example: A judgment is rendered to-day for one thousand dollars. It is the duty of the clerk to enter it immediately. If he does so it will at the end of five years from the date of rendition amount, with interest at seven per cent, to $1,350. But if the clerk neglects for two years to enter the judgment, and then includes the interest computed from the date of rendition (one hundred and forty dollars), there will be a judgment for $1,140 — which, at the end of three years from that date (five years from date of rendition), will amount, with interest at seven per cent, to $1,379.40, or $29.40 more than the true amount for which the defendant is liable. The neglect of the clerk to enter the judgment when he ought to enter it cannot be permitted to have this injurious consequence, which can only be corrected by causing the judgment entry to bear the date it ought to have borne, — i.e., the day of, or the day after, its rendition, — so that it will draw interest from that date. In this case the proper amount of the judgment is to be ascertained by adding to the sum found due at the date of the commencement of the action ($2,874.16), interest up to the date it should have been entered (January 27, 1899), which amount will bear interest from that date.
We reaffirm what was said in the Department opinion as to the costs of the appeal. The superior court committed no error calling for a reversal or modification of the judgment. *Page 699 
The only error found in the proceedings was an error of the clerk. There is no necessity to prosecute an appeal to this court on account of the clerk's mistakes unless the superior court refuses on proper motion to correct them, in which case the court's action, not the clerk's, will be brought up for review.
The cause is remanded, with directions to the superior court to cause the judgment to be entered nunc pro tunc as of January 27, 1899, for the amount found due at the commencement of the action, with interest to that date. As so amended the judgment is affirmed, costs of appeal to be paid by appellant. This order to take the place of the Department order.